Citation Nr: 0331915	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  01-08 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a compensable evaluation for right 
inguinal hernia repair.

2.  Entitlement to a compensable evaluation for postoperative 
right hydrocele.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Philadelphia, Pennsylvania 
Regional Office (RO).


REMAND

After careful review of the record, the Board is of the 
opinion that further medical development is necessary prior 
to appellate review of this case.

Service connection was established for residuals of 
postoperative right inguinal hernia repair and hydrocele of 
the right testis, by a September 1980 rating decision.  The 
RO assigned noncompensable evaluations based on medical 
findings from the veteran's period of service in 1958.  No VA 
examination was deemed necessary or warranted.  

VA treatment records dated from 1996 through 2001 have been 
secured.  Those records reflect frequent evaluation and 
treatment for a number of genitourinary disorders including 
chronic prostatitis, recurrent urinary tract infections, 
epididymo-orchitis, benign prostatic hypertrophy with 
urethral stricture voiding dysfunction; bilateral inguinal 
herniae; and bilateral slightly symptomatic spermatocele.  
However, the records are devoid, of notation of specific 
complaints, pertinent abnormal clinical findings, or 
treatment related to the veteran's service-connected right 
hydrocelectomy and right inguinal hernia residuals.

During VA examination in June 1998 examination there were no 
specific residuals of genitourinary disease.  The examiner 
noted a recurrent right inguinal hernia, reducible and 
repairable.  During the most recent VA genitourinary 
examination in January 2002, the examiner noted bilateral 
hydrocele, but no apparent evidence of any recurrent hernias.  
It is not otherwise indicated that hernia repair has been 
undertaken.

In April 2002 the veteran underwent a trans-scrotal bilateral 
spermatolectomy.  The postoperative diagnosis was bilateral 
symptomatic spermatocele; history of right hydrocelectomy; 
prior history of right inguinal hernia repair with recurrence 
of the right inguinal hernia; and a left inguinal hernia.

A review of the veteran's claims folder does not reveal that 
he has been accorded adequate VA examination whereby the 
severity of his service connected right inguinal hernia and 
right hydrolectomy residuals was evaluated.  In the absence 
of any such evaluation, or other clinical findings with 
regard to the impairment resulting from his service-connected 
right hydrocelectomy and right inguinal hernia repair 
residuals, the Board is unable to ascertain whether 
compensable ratings for these disabilities is warranted.  
This is especially true since the January 2002 VA examination 
was conducted prior to his surgery and only focused on 
unrelated voiding dysfunction problems.  Therefore the Board 
finds that additional VA examination is warranted to 
ascertain the presence or absence and, if present, the 
severity of the veteran's post-operative residuals of a right 
hydrocele and right inguinal hernia residuals.  

Additionally, this case is not ripe for adjudication under 
recent Court decisions as described.  In part, the veteran 
has not been given that notice required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 13 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002), and VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  However, a provision in 
one of the regulations, 38 C.F.R. § 3.159(b), was recently 
invalidated due to a conflict between it and 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 2003 U.S. LEXIS 19540 (Sep. 22, 2003):  see 
also Disabled American Veteran s, et. al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the veteran's claims are REMANDED to the RO for 
the following actions:

1.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
increased rating claims currently on 
appeal.  The letter should include 
specific notice as to the type of 
evidence necessary to substantiate each 
claim.  The notice should be given in 
accordance with the Court cases noted 
above, and other applicable legal 
criteria.  If the veteran has had 
additional treatment of these disorders, 
he should so indicate to the RO and 
appropriate attempts to obtain records 
should be undertaken.  Moreover, the 
attempts to obtain should be documented 
in the claims folder.

2.  The RO should also afford the veteran 
an appropriate VA examination to 
determine the nature and severity of the 
veteran's right inguinal hernia residuals 
and any disability associated with the 
right hydrocelectomy residuals.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  

With respect to any inguinal hernia found 
to be present, the examiner should 
describe its size, indicate whether it is 
small, readily reducible and well 
supported by a truss or belt and whether 
it is irremediable. The examiner should 
specifically assess the nature and extent 
of any pain associated with the 
disability.  In addition, the examiner 
should identify neurological symptoms 
associated with the right inguinal hernia 
repair, if any.  If a referral to a 
neurologist is recommended, the examiner 
should so state.  

In addition, the examiner should comment 
on the status of the scrotum, to include 
any dysfunction or symptoms associated 
with the right testicle.  Specifically, 
the examiner should note evidence of 
complete atrophy of either or both 
testicles.  If right testicle symptoms 
are present, the examiner should state 
the etiology for the symptoms.  If the 
examiner is unable to determine an 
etiology, the report should so state.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should be 
explained.  The claims folder must be 
made available to the examiner for review 
as part of the examination, and the 
report should acknowledge this review.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  

4.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow the parties a reasonable 
period of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



